Appeal by the defendant, as limited by his motion, from a sentence of the Supreme Court, Kings County (Dwyer, J.), imposed February 25, 2011, on the ground that the sentence was excessive.
Ordered that the sentence is affirmed.
The defendant’s valid waiver of his right to appeal precludes review of his contention that the sentence imposed was exces*911sive (see People v Lopez, 6 NY3d 248, 255 [2006]; People v Foster, 105 AD3d 1059 [2013]; People v Bradshaw, 105 AD3d 758 [2013]). Eng, P.J., Skelos, Roman and Cohen, JJ., concur.